Name: 2011/158/EU: Decision of the European Parliament, of the Council and of the Commission of 15Ã February 2011 on renewing the term of office of the members of the Supervisory Committee of the European Anti-fraud Office (OLAF)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  political framework;  personnel management and staff remuneration;  civil law
 Date Published: 2011-03-15

 15.3.2011 EN Official Journal of the European Union L 67/26 DECISION OF THE EUROPEAN PARLIAMENT, OF THE COUNCIL AND OF THE COMMISSION of 15 February 2011 on renewing the term of office of the members of the Supervisory Committee of the European Anti-fraud Office (OLAF) (2011/158/EU) THE EUROPEAN PARLIAMENT, THE COUNCIL AND THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Commission Decision 1999/352/EC, ECSC, Euratom of 28 April 1999 establishing the European Anti-fraud Office (OLAF) (1) and in particular Article 4, Having regard to Regulation (EC) No 1073/1999 of the European Parliament and of the Council (2) and to Council Regulation (Euratom) No 1074/1999 (3) concerning investigations conducted by the European Anti-fraud Office (OLAF), and in particular Article 11(2), Having regard to Decision 2005/833/EC, Euratom of the European Parliament, of the Council and of the Commission of 4 November 2005 appointing the members of the Supervisory Committee of the European Anti-Fraud Office (OLAF) (4), Whereas: (1) Article 11(2) of Regulations (EC) No 1073/1999 and (Euratom) No 1074/1999 provides that the Supervisory Committee shall be composed of five independent outside persons who possess the qualifications required for appointment in their respective countries to senior posts relating to the Office's areas of activity and that those persons shall be appointed by common accord of the European Parliament, the Council and the Commission. (2) According to Article 11(3), the term of office of the members of the Supervisory Committee shall be 3 years and shall be renewable once. The term of office of the current members of the Supervisory Committee expired on 30 November 2008. They continued to exercise their function upon the expiry of their term of office in accordance with Article 11(4) of the Regulations. (3) Given that the term of the office of the members of the Supervisory Committee should not exceed 6 years, the term of office of the current members, who remained in office upon expiry of their first term, should be renewed until 30 November 2011, HAVE ADOPTED THIS DECISION: Article 1 The following are reappointed members of the Supervisory Committee of the European Anti-fraud Office (OLAF) until 30 November 2011:  Mr Peter STRÃ MBERG,  Mr KÃ ¡lmÃ ¡n GYÃ RGYI,  Ms Rosalind WRIGHT,  Mr Luis LÃ PEZ SANZ-ARÃ NGUEZ,  Ms Diemut R. THEATO. Article 2 The persons concerned shall be notified of this decision by the Commission. Article 3 This decision shall have effect as from 1 December 2008. Article 4 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 15 February 2011. For the European Parliament The President J. BUZEK For the Council The President MARTONYI J. For the Commission Algirdas Ã EMETA Member of the Commission (1) OJ L 136, 31.5.1999, p. 20. (2) OJ L 136, 31.5.1999, p. 1. (3) OJ L 136, 31.5.1999, p. 8. (4) OJ L 312, 29.11.2005, p. 49.